Citation Nr: 0015544	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for lumbosacral strain 
with traumatic mild spondylosis, currently evaluated as 20 
percent disabling.   

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for disability 
manifested by fatigue, numbness, pain in the left leg, right 
knee pain, headaches, cramps, joint pain, and memory 
problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from may 1982 to May 
1986.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1998 rating action in which service connection was 
established for the veteran's low back disability, and he was 
assigned a 20 percent disability evaluation, effective from 
November 1991.  The veteran expressed his disagreement, in 
July 1998, with the disability evaluation he had been 
assigned, and a statement of the case was issued later that 
month.  The veteran's appeal in this regard was perfected in 
December 1998, upon receipt at the RO of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  Thereafter, the case was 
forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's low back disability is not shown to be 
productive of severe limitation of motion or a listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
either loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, with abnormal 
mobility on forced motion.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's lumbosacral strain, with mild traumatic 
spondylosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
Diagnostic Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened are, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a claim which is well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

In this regard, the record reflects that the veteran has been 
examined for VA purposes on a number of occasions in 
connection with this claim, and it has not been asserted that 
additional, relevant treatment records pertaining to the 
veteran's low back impairment are available.  In view of 
this, it is the Board's view that the duty to assist the 
veteran in the development of his claim has been 
accomplished.  


As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the veteran's service medical records reflect 
several occasions when he was treated for low back 
complaints.  For many years after service, however, when the 
veteran was examined for VA purposes, confirmation of the 
presence of an acquired, chronic, low back disability was not 
made.  As a consequence, the veteran's several attempts to 
establish service connection for a low back disability were 
denied, including most recently in a decision entered by the 
Board in May 1991.  

In November 1991, the veteran again attempted to reopen his 
service connection claim.  Thereafter, in a September 1995 
Board decision, it was determined that the veteran had 
submitted evidence sufficient to reopen his claim, and the 
matter was remanded to the RO for further development.  
During the course of the development requested by the Board, 
the RO ultimately determined, in a May 1998 rating action, 
that service connection for the veteran's low back disability 
was warranted.  That decision also assigned a 20 percent 
disability evaluation for the veteran's impairment, effective 
from the date of his November 1991 claim.  As indicated in 
the Introduction to the present decision, the veteran then 
expressed his disagreement with the evaluation he was 
assigned, and he now seeks a higher rating.  

Since the rating on appeal was made effective from 1991, it 
is necessary to examine the evidence from that time to the 
present in order to evaluate the veteran's current claim.  As 
it happens, however, the medical evidence that addresses the 
veteran's back disability during this period is minimal, 
consisting of private treatment records dated between March 
and July 1992, and the reports of VA examinations conducted 
in 1996 and 1998.  The private treatment records reflect that 
the veteran was being treated for a compression fracture of 
L1, and disc herniation at L5-S1 thought to be related to 
this trauma, and characterized as "second going on third 
degree."  At that time, the veteran was complaining of back 
pain that radiated down his left leg, with numbness.  In 
March 1992, it was noted that the veteran could bend forward 
to approximately 60 degrees, extend to 10 degrees, and tilt 
laterally to 10 degrees.  Although knee and Achilles reflexes 
were present, it was observed that there was tenderness 
present in the lumbar area.  July 1992 records reflect that 
the veteran still had "difficulty" with his back, but he 
was interested in avoiding surgery.  

After July 1992, the record does not show that the veteran 
received any specific treatment for his low back disability, 
although he underwent VA examinations in this regard in 
January 1996 and April 1998.  The January 1996 examination 
report reflects that the veteran complained of persistent low 
back pain, which occasionally radiated to his left buttock 
region and caused numbness and tingling.  At the time of the 
examination, however, the veteran denied any numbness, 
tingling, or paresthesia.  Physical inspection of the veteran 
revealed no postural abnormality and no evidence of fixed 
deformity.  The musculature of the veteran's back was also 
normal, and he had what was described as a normal gait.  He 
was able to toe-raise and heel-raise without difficulty, and 
forward flexion of the spine was measured to 65 degrees.  
Backward extension was to 30 degrees, as was left and right 
lateral flexion.  The examiner also noted that there was no 
objective evidence of pain on motion, and no evidence of 
paravertebral muscle spasm.  The veteran did, however, report 
pain with palpation along the lower lumbosacral region, but 
straight-leg raises were negative.  Motor examination of the 
lower extremities was intact, as was sensation to light 
touch, and deep tendon reflexes were +2 bilaterally.  The 
diagnostic impression following this examination was 
mechanical low back pain with no evidence of neurological 
involvement.  

The April 1998 VA examination report indicates that the 
veteran complained of persistent low grade, low back pain, 
which would increase with activity such as calisthenics 
exercise, lifting more than 10 pounds, or running activity.  
The veteran also reported occasional leg numbness and low 
back cramps, and stated that his pain limited the amount of 
time he could stand or sit, as well as the distance he could 
walk.  Clinical evaluation revealed localized tenderness over 
the lower lumbar spinous process area and iliolumbar area in 
the right side.  There was, however, no apparent spinal 
deviation nor any spinal muscle tenderness or spasm.  
Painless active range of motion was from 0 to 50 degrees in 
forward flexion, and 0 to 15 degrees in backward extension.  
Lateral flexion to the right was from 0 to 15 degrees, and 
from 0 to 20 degrees to the left.  Muscle strength was 5/5 in 
both lower extremities, and there was no apparent localized 
muscle wasting.  Deep tendon reflexes were 2+ in the knees 
and ankles, straight leg raise testing was negative, and 
sensation to pinprick was preserved.  X-rays of the lumbar 
spine were interpreted as revealing minimal degenerative 
joint disease.   

In addition to the foregoing items of medical evidence 
applicable to the evaluation of the veteran's current claim, 
he also submitted between 30 and 40 personal statements to 
the RO during the course of his appeal.  These statements 
appear to largely give expression to a psychiatric illness 
which is documented in other medical records in the claims 
file, and which the records indicate has not been found to be 
a service-connected disability.  That disorder is not on 
appeal before the Board at this time.  A number of the 
veteran's personal statements do discuss his back, but 
address only his theories upon which to base an award of 
service connection.  Since service connection for the back 
disability has already been granted, such statements are not 
helpful as to the issue now on appeal.

We note that several of the veteran's personal statements do 
provide information regarding his back complaints, but these 
are essentially the same as those complaints noted when he 
was treated in 1992, and when he was examined for VA purposes 
in 1996 and 1998.  (In this regard, we also observe that some 
of these statements were associated with the claims file 
after the case was transferred to the Board.  In a November 
1999 Memorandum from the veteran's representative, however, 
the Board was advised that the veteran was waiving his right 
to have these statements referred to the RO for their initial 
review as provided under 38 C.F.R. § 20.1304.  Moreover, as 
to the three statements received after November 1999, since 
they essentially only restate the veteran's long held 
contentions, a remand of this case to the RO for their 
initial consideration of these recent statements is 
unnecessary.)  



The RO has evaluated the veteran's low back disability under 
the provisions of 38 C.F.R. Part 4, Diagnostic Codes 5292-
5295.  Under Diagnostic Code (DC) 5292, concerning limitation 
of motion of the lumbar spine, a 20 percent rating is 
assigned when there is moderate limitation of motion.  With 
severe limitation of motion, a 40 percent rating is assigned, 
the highest rating under this code.  Pursuant to DC 5295, 
which addresses impairment arising from lumbosacral strain, a 
20 percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  For severe lumbosacral strain, a 40 
percent rating is assigned.  This contemplates listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
rating is the highest rating under this code.  

The foregoing record reflects that the veteran has been 
consistently complaining of back pain over the years, which 
is subject to episodes of exacerbation with various types of 
activity.  During the course of the veteran's treatment in 
1992, it appears that this pain was fairly constant, 
although, by the time of the examination in 1996, it was 
recorded that the veteran exhibited no objective evidence of 
pain on motion, and, in 1998, there was only localized 
tenderness over the lower lumbar spinous process area and 
iliolumbar area in the right side.  Curiously, in 1992, when 
the veteran's complaints as observed by a physician appear to 
have been their most severe, flexion of his lumbar spine was 
least restricted.  The greatest degree of limitation was 
recorded on the most recent examination, in 1998, but even 
so, the limit of flexion to 50 degrees in 1998 is only 10 
degrees less than what it was when measured six years 
earlier.  Moreover, range of motion in extension and lateral 
flexion had increased since 1992, between 5 and 10 degrees.  

In addition, when examined in 1996 and 1998, the veteran had 
no postural abnormality or spinal deviation, there was no 
muscle spasm noted, and sensation to light touch and pinprick 
was preserved.  Similarly, these records show that deep 
tendon reflexes were 2+ bilaterally, which is consistent with 
the findings reported in 1992, when it was recorded that the 
veteran's reflexes remained active.  Furthermore, while the 
veteran has complained that his back pain limits his 
activity, the most recent medical report, in 1998, shows that 
muscle strength was 5/5 in both lower extremities, and there 
was no apparent localized muscle wasting.  

In the Board's view, the evidence in this case fails to show 
any period of time, during the duration of this appeal, that 
the veteran's low back disability was productive of severe 
limitation of motion, or severe lumbosacral strain.  There is 
no evidence of a listing of the whole spine to opposite side, 
positive Goldthwaite's sign, or marked limitation of forward 
bending in standing position.  While X-rays taken in 1997 
revealed slight marginal spurring of the vertebral segments 
in the lumbosacral region, and earlier diagnostic tests 
revealed the presence of a herniation in a lumbar disc, these 
are not shown to have been accompanied by abnormal mobility 
on forced motion.  Accordingly, the schedular criteria for a 
rating in excess of 20 percent for the veteran's low back 
disability have not been met.  

As to the consideration of other provisions which might 
provide for a favorable decision, including those of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain, including during 
flare-ups as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra, it 
must be acknowledged that the veteran's statements provide 
evidence of periodic flare-ups of discomfort and limitations 
of mobility that is evidently caused by his low back 
disorder.  At the same time, however, the evidence does not 
reflect that the veteran has been hospitalized for back 
treatment, and it is the veteran's psychiatric disorder which 
resulted in his 1989 award of disability benefits from the 
Social Security Administration, rather than any impairment 
caused by his back disorder.  Moreover, when the veteran is 
not experiencing any exacerbation, as when examined in 1996 
particularly, he had no postural abnormality, no evidence of 
fixed deformity, a normal gait, and normal back musculature. 

In view of the foregoing, as well as the absence of pain on 
motion to those limits noted when the veteran was examined 
for VA purposes over the years, the Board finds that the 
current 20 percent rating assigned for his low back 
disability contemplates any impairment he may experience 
during a flare-up, and that consideration of the provisions 
of sections 4.40 and 4.45 does not call for the assignment of 
an increased disability rating for the veteran's low back 
disorder.


ORDER

Entitlement to an increased rating for lumbosacral strain, 
with traumatic mild spondylosis, is denied.  


REMAND

The record reflects that, in a November 1997 statement from 
the veteran's representative, disagreement was expressed with 
the rating actions entered in August 1997 and September 1997.  
These decisions denied service connection for post-traumatic 
stress disorder and service connection for fatigue, numbness, 
pain in the left leg, right knee pain, headaches, cramps, 
joint pain, and memory problems.  

The claims file before us, however, does not reflect that the 
veteran was provided a statement of the case regarding these 
issues, and, therefore, he has not been given the opportunity 
to perfect an appeal with respect to them.  As set forth in 
the Introduction to the present decision, a perfected appeal 
to the Board of a particular decision entered by a Department 
of Veterans Affairs regional office consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

Assuming it is the veteran's desire to pursue an appeal of 
these matters, the issuance of a statement of the case must 
be accomplished in order for the Board to acquire 
jurisdiction over it.  See Godfrey v. Brown, 7 Vet.App. 398 
(1995), wherein the Court held that, where a claim has been 
placed in appellate status by the filing of a notice of 
disagreement and it does not appear that the RO has acted 
upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute.  See also Manlincon v. West, 12 
Vet.App. 238, 240-1 (1999), citing Holland v. Gober, 10 
Vet.App. 433, 436 (1997); 38 C.F.R. § 19.31.  Accordingly, it 
will be necessary for the Board to remand these matters to 
safeguard the veteran's procedural rights.  

Under the circumstances described above, these matters are 
remanded to the RO for the following:

The RO should issue a statement of the case to the 
veteran, addressing the claims of service 
connection for post-traumatic stress disorder and 
service connection for fatigue, numbness, pain in 
the left leg, right knee pain, headaches, cramps, 
joint pain, and memory problems.  The veteran 
should also be advised that, if he wishes the Board 
to address these issues, he must submit a timely 
substantive appeal, in response to the statement of 
the case, regarding those claims.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

